BY THE COURT.
The first judgment under the statute should have been for the amount of the debt, and an order to sell the mortgaged premises. This judgment made the debt a debt of record, instead of a debt by deed; 22 O. L. 232. Aftersale, in case ■of deficiency upon neto process, the law allowed a general judgment to be rendered for tire balance, and execution to issue as in other cases. The court erred, therefore, in giving the general judgment in the first instance, and for that error the judgment is reversed, with costs.
The other point, as to the power of a married woman to wave the service of process against her, it is not necessary now to decide.